Citation Nr: 1028218	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1970 to April 1971.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
denied, in part, service connection for PTSD.  In April 2004, a 
hearing was held at the RO before the undersigned member of the 
Board.  The Board remanded the appeal for additional development 
in November 2004.  

In March 2008, the Board denied service connection for PTSD, and 
the Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In a 
November 2009 Memorandum Decision, the Court vacated the March 
2008 decision and remanded the appeal to the Board for further 
action.  In light of the Memorandum Decision and the holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has 
recharacterized the issue to reflect the appropriate adjudicatory 
considerations of the matter on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Memorandum 
decision.  

In the Court's Memorandum Decision, it was determined, in part, 
that the Board failed to adequately discuss whether the Veteran 
may have had a psychiatric disorder, other than PTSD while in 
service.  In this regard, however, the RO has only adjudicated 
the claim of service connection for PTSD.  Therefore, on remand, 
the RO must also consider the claim of service connection for an 
acquired psychiatric disorder, other than PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

Additionally, subsequent to the Court decision in November 2009, 
VA regulations pertaining to claims of service connection for 
PTSD were amended and are effective for all claims filed with VA 
or pending a final determination on July 13, 2010.  Specifically, 
the revised regulations amended 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3).  These changes require a new examination for VA purposes, 
as requested below.   

In light of the discussion above, and to ensure full compliance 
with due process requirements, the Veteran's claim is REMANDED to 
the AMC for the following action:  

1.  The AMC must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to an inferred claim of entitlement 
to service connection for psychiatric 
disability, other than PTSD.  

2.  Copies of records of any VA treatment 
for psychiatric disability, to included 
PTSD, dated since 2006 should be associated 
with the claims file.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and, if feasible, etiology of any 
identified psychiatric disorder.  
Specifically, whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder at present, including 
PTSD, which is related to service.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific event(s) 
which is considered stressors supporting 
the diagnosis. 

If an acquired psychiatric disorder other 
than PTSD is diagnosed, the examiner should 
indicate whether is at least as likely as 
not that the disorder was present in 
service or is otherwise related to service.  

The claims folder must be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is only able to 
theorize or speculate as to any matter, he 
or she should so state, and explain why 
that is the case.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to find 
against it.  

3.  After the requested development has 
been completed, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

